The bond sued upon in the above entitled case was practically identical with the bond sued upon in the case of Concrete Products Co. of America v. United States Fidelity  Guaranty Co., No. 278, January Term, 1932, the preceding case. The attorneys for plaintiff and defendant respectively in this case (i. e., No. 277, January Term, 1932) filed a stipulation that the decision handed down in the other case (i. e., No. 278, January Term, 1932) should be determinative of the appeal in this case (No. 277). In view of this stipulation, the judgment of the court below in this case is affirmed for reasons set forth in an opinion this day filed in the case indexed to No. 278, January Term, 1932. *Page 168